COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      The State of Texas v. Damonte McField

Appellate case number:    01-20-00739-CR

Trial court case number: 2301111

Trial court:              County Criminal Court at Law No. 8 of Harris County

Date motion filed:        June 3, 2022

Party filing motion:      Appellee


       A majority of the en banc court has voted to deny appellee’s motion for en banc
reconsideration. It is ordered that the motion is denied.

Judge’s signature: _____/s/ Julie Countiss______
                   Acting for the En Banc Court*

*En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.

Landau, J., dissenting from the denial of en banc reconsideration.

Date: ___August 23, 2022____